EXHIBIT 10.5

Side Letter

Keshif Ventures, LLC

4445 Eastgate Mall, Suite 200

San Diego, CA 92121

Attn:  Taner Halicioglu

            Re:       Loan Guaranty Side Letter

            This Loan Guaranty Side Letter (this "Agreement") is made as of
October 30, 2015 (the "Effective Date") hereby confirms that, in consideration
of the guarantee by Keshif Ventures, LLC (the "Guarantor") pursuant to that
certain Master Unconditional Limited Guaranty, dated as of August 5, 2015 (the
"Guaranty") by and between Guarantor and Silicon Valley Bank (the "Bank"), as
supplemented by a Supplement thereto, dated as of the Effective Date (the
"Company Supplement"), with respect to a debt facility in the aggregate maximum
principal amount of One Million Dollars ($1,000,000.00) (the "Loan Facility")
made available by the Bank to Envision Solar International, Inc., a  Nevada
corporation (the "Company") pursuant to that certain Loan and Security Agreement
dated as of the Effective Date (the "Loan Agreement"), Guarantor is entitled to
receive shares of Common Stock of the Company pursuant to the Stock Purchase
Agreement in the form attached hereto as Exhibit A (the "Purchase Agreement")
and the following contractual rights, which shall be in addition to and shall
not affect any other rights to which Guarantor may otherwise be entitled
pursuant to any other agreement entered into by and between Guarantor and
Company:

1.                  Covenants of the Company Regarding Information and Financial
Statements.

1.1.1    (a)        The Company shall deliver to Guarantor such financial
statements, notices or information as the Company provides to the Bank
simultaneously with the delivery thereof to the Bank, including, but not limited
to any financial statements, notices or information which the Company delivers,
or is obligated to deliver, to the Bank pursuant to or in connection with the
Loan Agreement, as amended from time to time.  In addition, the Company shall
deliver to Guarantor:

(i)          any proposed amendments or addendums to the Loan Agreement at least
ten (10) business days prior to the Company entering into such amendments or
addendums thereto and an opportunity to review and provide feedback thereto;

(ii)          such financial statements, notices, updates or information as the
Company provides to its stockholders simultaneously with the delivery thereof to
the stockholders;

(iii)          such other information relating to the financial condition,
business or corporate affairs of the Company as Guarantor may from time to time
request; and

(iv)          if the Company becomes aware of any breach of the Loan Agreement
by the Company or any Event of Default (as defined in the Loan Agreement), or
any alleged Event of Default, the Company shall immediately provide written
notice, and a description of the details thereof, to Guarantor.

-1-

--------------------------------------------------------------------------------


(b)        The Company shall not incur additional indebtedness for borrowed
money, other than the indebteness contemplated by the Loan Agreement as in
effect on the Effective Date, whether from the Bank or otherwise, without the
prior written consent of Guarantor. 

(c)        If Guarantor is not represented on the Company's Board of Directors
(the "Board"), Guarantor shall be entitled to consult with and advise management
of the Company on significant business issues, including management's proposed
annual operating plans, and management will meet with Guarantor regularly during
each year at the Company's facilities at mutually agreeable times for such
consultation and advice and to review progress in achieving said plans.

(d)        Guarantor may examine the books and records of the Company and
inspect its facilities and may request information at reasonable times and
intervals concerning the general status of the Company's financial condition and
operations, provided that access to highly confidential proprietary information
and facilities need not be provided.

(e)        Subject to compliance with Regulation FD of the Securities Exchange
Act of 1934, as amended, the Company shall provide Guarantor with prior written
notice and copies of any documents to be filed with the Securities and Exchange
Commission (the "SEC") that references Guarantor, and shall give Guarantor a
minimum of one (1) business day to review and comment on any such filings, prior
to filing such documents with the SEC.  Guarantor covenants to execute any
documents requested by the Company that are reasonably necessary or approximate
to enable the Company to comply with Regulation FD.

2.                  Reimbursement; Creation of Security Interest.

(a)        Reimbursement.  If Guarantor shall make any payment or payments to
the Bank at any time, or if the Bank shall otherwise take or recover any amount
from Guarantor, with respect to its guarantee of the Loan Facility, the Company
shall promptly pay and reimburse Guarantor the full amount equal to such amount
or amounts so paid to, or taken or recovered by, the Bank, which amounts shall
be deemed due and payable by the Company to Guarantor immediately, and without
demand, on the date that Guarantor made such payment or payments or the date any
amount was so taken or recovered by the Bank from Guarantor.  In the event that
any amount due from the Company to Guarantor under this Section 2(a) is not paid
to Guarantor within thirty (30) days of the date due, then interest shall accrue
and be payable on the outstanding amount due from the Company to Guarantor, from
the date due until paid, at the interest rate per annum applicable to the Loan
Facility as set forth in the Loan Agreement, and such accrued interest shall be
due and payable immediately and without demand.  The obligations of the Company
under this Section are referred to herein as the "Reimbursement Obligations."

                        (b)        Acknowledgement.  The Company hereby
acknowledges that Guarantor has the right, pursuant to the terms of the
Guaranty, as amended from time to time, to have assigned to Guarantor all right,
title and interest of the Bank in, to and under the Loan Agreement, and upon any
such assignment or

-2-

--------------------------------------------------------------------------------


transfer to Guarantor, the Company hereby agrees that it shall execute any
further instruments and take further action as Guarantor reasonably requests to
effectuate such assignment or transfer.

                        (c)        Grant of Security Interest. The Company
hereby grants Guarantor, to secure the payment and performance in full of all of
the Reimbursement Obligations, a continuing security interest in, and pledges to
Guarantor, the Collateral (as defined in the Loan Agreement, as amended from
time to time), wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.  If this Agreement is
terminated, Guarantor's lien in the Collateral shall continue until the Loan
Facility has terminated and no further amounts are owed by the Company
thereunder and Guarantor no longer has any obligations to the Bank or otherwise
in connection therewith.   Upon payment in full of the Loan Facility, Guarantor
shall, at the sole cost and expense of the Company, take such actions requested
by the Company release its liens in the Collateral and all rights therein shall
revert to the Company.

                        (d)        Priority of Security Interest. The Company
hereby represents, warrants, and covenants to Guarantor that the security
interest granted herein is and shall at all times continue to be a senior
priority perfected security interest in the Collateral, subject only to (i) the
security interest granted to Robert Noble (the "Existing Lender") pursuant to
the Noble Debt Documents (as defined in the Loan Agreement) which shall be
senior in priority to the security interest granted to Guarantor hereunder, (ii)
the security interest granted to the Bank (and/or its assigns and successors, as
applicable) pursuant to the Loan Agreement, as amended from time to time, which
shall be senior in priority to the security interest granted to Guarantor
hereunder, and (iii) other Permitted Liens (as defined in the Loan Agreement)
that are permitted pursuant to the terms of the Loan Agreement to have superior
priority to the Bank's security interest under the Loan Agreement.

                        (e)        Authorization to File Financing Statements.
The Company hereby authorizes Guarantor to file financing statements, as well as
amendments thereto, without notice to the Company, with all appropriate
jurisdictions to perfect or protect Guarantor's interest or rights hereunder and
in and to the Collateral, including a notice that any disposition of the
Collateral except for dispositions of Inventory, cash or similar assets in the
ordinary course of business, by either the Company or any other person (other
than the Bank), shall be deemed to violate the rights of Guarantor under the
Code (as defined in the Loan Agreement). Such financing statements may indicate
the Collateral as "all assets of the Debtor" or words of similar effect, or as
being of an equal or lesser scope, or with greater detail, all in Guarantor's
discretion.

                        (f)         Pledge of Collateral.  Subject to any and
all senior rights of the Existing Lender and the Bank, the Company hereby
pledges, assigns and grants to Guarantor a security interest in all the Shares
(as defined in the Loan Agreement), together with all proceeds and substitutions
thereof, all cash, stock and other moneys and property paid thereon, all rights
to subscribe for securities declared or granted in connection therewith, and all
other cash and noncash proceeds of the foregoing, to secure the payment and
performance in full of all of the Reimbursement Obligations.  On the Effective
Date, or, to the extent not certificated as of the Effective Date, within ten
(10) days of the certification of any Shares and subject to any and all senior
rights of the Existing Lender and the Bank, the certificate or certificates for
the Shares will be delivered to Guarantor, accompanied by an instrument of
assignment duly executed in blank by the Company. To the

-3-

--------------------------------------------------------------------------------


extent required by the terms and conditions governing the Shares, the Company
shall cause the books of each entity whose Shares are part of the Collateral and
any transfer agent to reflect the pledge of the Shares. Upon the occurrence and
during the continuance of a Default (as hereinafter defined), subject to the
terms of that certain Subordination Agreement, dated as of August 12, 2015 (as
amended from time to time, the "Subordination Agreement"), by and between
Guarantor and the Bank, Guarantor may effect the transfer of any securities
included in the Collateral (including but not limited to the Shares) into the
name of Guarantor and cause new (as applicable) certificates representing such
securities to be issued in the name of Guarantor or its transferee.  The Company
will execute and deliver such documents, and take or cause to be taken such
actions, as Guarantor may reasonably request to perfect or continue the
perfection of Guarantor's security interest in the Shares. Unless a Default
shall have occurred and be continuing, the Company shall be entitled to exercise
any voting rights with respect to the Shares and to give consents, waivers and
ratifications in respect thereof, provided that no vote shall be cast or
consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms. All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and
continuance of a Default.

                        (g)        Further Assurances.  The Company hereby
agrees that it shall execute any further instruments and take further action as
Guarantor reasonably requests to perfect or continue the Guarantor's lien in the
Collateral or to effect the purposes of this Agreement.

3.                  Rights and Remedies.

(a)                Remedies.  In the event that any amount due from the Company
to Guarantor under Section 2 of this Agreement is not paid to Guarantor on or
prior to the date due (such event, a "Default"), then Guarantor may, without
notice or demand, do any or all of the following, in each case subject to the
terms of the Subordination Agreement:

(i)            declare all Reimbursement Obligations immediately due and
payable;

(ii)          verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles (each as defined in the Loan
Agreement), settle or adjust disputes and claims directly with Account Debtors
(as defined in the Loan Agreement) for amounts on terms and in any order that
Guarantor considers advisable, and notify any person owing the Company money of
the Guarantor's security interest in such funds;

(iii)         make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  The Company shall assemble the Collateral if Guarantor requests,
and make it available as Guarantor designates.  Guarantor may enter premises
where the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred. The
Company grants Guarantor a license to enter and occupy any of its premises,
without charge, to exercise any of Guarantor's rights or remedies;

-4-

--------------------------------------------------------------------------------


(iv)        apply to the Reimbursement Obligations any amount held by Guarantor
owing to or for the credit or the account of the Company;

(v)          ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Guarantor is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, the Company's labels, patents, copyrights, mask works, rights of use of
any name, trade secrets, trade names, trademarks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Guarantor's exercise of its rights under this Section, the Company's rights
under all licenses and all franchise agreements inure to Guarantor's benefit;

(vi)        demand and receive possession of the Company's Books (as defined in
the Loan Agreement); and

(vii)       exercise all rights and remedies available to Guarantor hereunder or
at law or equity, including all remedies provided under the Code (as defined in
the Loan Agreement) (including disposal of the Collateral pursuant to the terms
thereof).

(b)               Power of Attorney. The Company hereby irrevocably appoints
Guarantor as its lawful attorney-in-fact, exercisable upon the occurrence and
during the continuance of a Default, to:  (a) endorse the Company's name on any
checks or other forms of payment or security; (b) sign the Company's name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Guarantor determines reasonable; (d) make,
settle, and adjust all claims under the Company's insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Guarantor or a third party as the Code permits.  The Company
hereby appoints Guarantor as its lawful attorney-in-fact to sign the Company's
name on any documents necessary to perfect or continue the perfection of the
Guarantor's security interest in the Collateral until all Reimbursement
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Guarantor is under no further obligation to make credit extensions
under the Guaranty with respect to the Loan Facility.  Guarantor's foregoing
appointment as the Company's attorney-in-fact, and all of the Guarantor's rights
and powers, coupled with an interest, are irrevocable until all Reimbursement
Obligations have been fully repaid and performed and the Guarantor's obligation
to provide credit extensions under the Guaranty with respect to the Loan
Facility terminates.

(c)                Protective Payments.  If the Company fails to obtain the
insurance called for by Section 6.5 of the Loan Agreement or fails to pay any
premium thereon or fails to pay any other amount which the Company is obligated
to pay under this Agreement or any loan document or which may be required to
preserve the Collateral, Guarantor may obtain such insurance or make such
payment, and all amounts so paid by Guarantor are Reimbursement Obligations and
immediately due and payable, bearing interest at the then highest rate
applicable to the Reimbursement Obligations, and secured by the Collateral.
Guarantor will

-5-

--------------------------------------------------------------------------------


make reasonable efforts to provide the Company with notice of Guarantor
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter.  No payments by Guarantor are deemed an agreement to make similar
payments in the future or Guarantor's waiver of any Default.

(d)               Application of Payments and Proceeds Upon Default.  If a
Default has occurred and is continuing, Guarantor shall have the right to apply
in any order any funds in its possession, whether from the Company payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Reimbursement Obligations. 
Guarantor shall pay any surplus to the Company or to other persons legally
entitled thereto; the Company shall remain liable to Guarantor for any
deficiency.  If Guarantor, directly or indirectly, enters into a deferred
payment or other credit transaction with any purchaser at any sale of
Collateral, Guarantor shall have the option, exercisable at any time, of either
reducing the Reimbursement Obligations by the principal amount of the purchase
price or deferring the reduction of the Reimbursement Obligations until the
actual receipt by Guarantor of cash therefor.

(e)                Guarantor's Liability for Collateral.  So long as Guarantor
complies with reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of Guarantor, Guarantor shall
not be liable or responsible for: (a) the safekeeping of the Collateral; (b) any
loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other person. The Company bears all risk of loss, damage or destruction of the
Collateral.

(f)                 No Waiver; Remedies Cumulative.  Guarantor's failure, at any
time or times, to require strict performance by the Company of any provision of
this Agreement shall not waive, affect, or diminish any right of Guarantor
thereafter to demand strict performance and compliance herewith or therewith. 
No waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given.  Guarantor's rights and remedies under this Agreement and any
other agreement with the Company are cumulative.  Guarantor has all rights and
remedies provided under the Code, by law, or in equity.  Guarantor's exercise of
one right or remedy is not an election and shall not preclude Guarantor from
exercising any other remedy under this Agreement or other remedy available at
law or in equity, and Guarantor's waiver of any Default is not a continuing
waiver.  Guarantor's delay in exercising any remedy is not a waiver, election,
or acquiescence. 

(g)                Demand Waiver.  The Company waives demand, notice of default
or dishonor, notice of payment and nonpayment, notice of any default, nonpayment
at maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Guarantor on which
the Company is liable.

4.                  Representations and Warranties of the Company.  The Company
hereby represents and warrants to Guarantor as follows:

                        (a)        The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power and authority to carry on its business as now
conducted and as proposed to be conducted.  The Company is duly qualified to
transact

-6-

--------------------------------------------------------------------------------


business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on the business, assets,
liabilities, financial condition, property, prospects or results of operation of
the Company.

                        (b)        All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement and the Stock Purchase
Agreement, and the performance of all obligations of the Company under this
Agreement and the Stock Purchase Agreement, has been taken.  This Agreement and
the Stock Purchase Agreement, when executed and delivered by the Company, shall
each constitute the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with their terms except as limited
by (i) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and other laws of general application affecting enforcement of
creditors' rights generally and (ii) laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies.

                        (c)        The execution and delivery of this Agreement,
and the performance by the Company of its obligations hereunder, will not (i)
result in any violation of any term of its Articles of Incorporation or Bylaws,
each as currently in effect, or any material agreement or material obligation of
the Company, (ii) be in conflict with or constitute a default under any of the
foregoing and will not result in the creation of any mortgage, pledge, lien,
encumbrance or charge upon any of the properties or assets of the Company
pursuant to the foregoing, (iii) violate any statute or law or any judgment,
decree, order, regulation or rule of any court or governmental authority to
which the Company or its properties is bound or subject, or (iv) require notice
to or consent of any party to any agreement or commitment to which the Company
is a party that has not been obtained or waived prior to the date hereof.  The
Company is not in violation or default (i) of any provisions of its Articles of
Incorporation or Bylaws, each as currently in effect, (ii) of any judgment,
order, writ or decree of any court or governmental entity, (iii) under any
material agreement, instrument, contract, license, lease, note, indenture,
mortgage or purchase order to which it is a party, or (iv) to its knowledge, of
any provision of federal or state statute, rule or regulation materially
applicable to the Company.

                        (d)        The Company owns its properties and assets
free and clear of all mortgages, deeds of trust, liens, encumbrances and
security interests, except for statutory liens for the payment of current taxes
that are not yet delinquent and liens, encumbrances and security interests which
arise in the ordinary course of business and which do not affect material
properties and assets of the Company and any liens or security interests granted
in favor of the Bank or allowed as Permitted Liens or Permitted Indebtedness
under the Loan and Security Agreement with the Bank.  With respect to the
property and assets it leases, the Company is in material compliance with each
such lease.

5.                  Right to Participate. 

                        (a)        In connection with each sale and issuance of
any security for fundraising purposes, including, but not limited to, the sale
of any preferred stock, common stock, convertible promissory notes, warrants or
other securities exercisable or convertible into shares of capital stock of the
Company (the "New Securities"), Guarantor (or any affiliate thereof) shall be
entitled, but not obligated, to purchase in its sole discretion a portion of the
New Securities to be issued by the Company at the lowest price per share and
pursuant to the same terms and conditions as the New Securities are being being
sold and issued by the Company to

-7-

--------------------------------------------------------------------------------


any other person, having an aggregate original issue price or principal amount,
as applicable, equal to the sum of (i) the Guarantor's Pro Rata Share (as
defined below) multiplied by the aggregate maximum amount of the New Securities
proposed to be issued and sold by the Company plus (ii) an amount equal to the
maximum principal amount which may be loaned to the Company under the Loan
Facility.  As used herein, the term "Pro Rata Share" shall equal the larger of
(i) if Guarantor holds shares of the capital stock of the Company, the number of
shares of the Company's capital stock held by Guarantor divided by the number of
shares of the capital stock of the Company actually issued and outstanding, or
(ii) if Guarantor holds convertible promissory notes issued by the Company, the
then-outstanding aggregate principal amount of all such promissory notes held by
Guarantor divided by the then-outstanding aggregate principal amount of all
convertible promissory notes issued by the Company.

                        (b)        In the event the Company proposes to
undertake an issuance of New Securities, the Company shall give Guarantor
written notice (the "Notice") of its intention, describing the type of New
Securities, the price, and the principal terms upon which the Company proposes
to issue the same.  Guarantor shall have fifteen (15) business days from the
delivery of the Notice to agree to purchase up to the Guarantor's Pro Rata Share
for the price and upon the terms specified in the Notice by giving written
notice to the Company and stating therein the quantity of New Securities to be
purchased. 

6.                  Board of Directors.

            (a)        The Company shall invite one representative designated
from time to time by Guarantor (the "Representative") to attend all meetings
(whether held in person, by telephone or otherwise) of the Board and any
committee thereof (including "executive sessions") in a nonvoting observer
capacity and shall give the Representative copies of all notices, minutes,
consents, and other materials that it provides to its directors (at the same
time and in the same manner as provided to such directors and whether or not in
connection with a meeting); provided, that the Representative shall agree to
hold in confidence and trust all information so provided; and provided, further,
that the Company reserves the right to withhold any information and to exclude
the Representative from any meeting or portion thereof if the Company reasonably
and in good faith believes, upon advice of counsel, that access to such
information or attendance at such meeting would adversely affect the
attorney-client privilege between the Company and its counsel.

            (b)        If the Company is unable to repay the Loan Facility when
due, or upon the occurrence of an Event of Default (as defined in the Loan
Agreement) and the failure of the Company to repay the Loan Facility upon demand
by the Bank, Guarantor, or its assignee, shall immediately become entitled to
elect one member of the Board in its sole discretion and the Company shall take
all actions, and shall cause the stockholders of the Company to take all
actions, to immediately elect to the Board such individual as shall be
designated by Guarantor (the "Guarantor Board Designee") and to ensure that the
Guarantor Board Designee remains on the Board unless and until Guarantor
indicates otherwise in a writing delivered to the Company. The Guarantor Board
Designee may only be removed from the Board with the prior written consent of
Guarantor.  The Guarantor Board Designee and Guarantor shall be entitled to
enter into an indemnification

-8-

--------------------------------------------------------------------------------


agreement with the Company in connection with the Guarantor Board Designee's
service on the Board, such agreement to be in a form reasonably acceptable to
Guarantor.

7.                  Confidentiality. Guarantor agrees that Guarantor and the
Representative will keep confidential and will not disclose, divulge, or use for
any purpose (other than to monitor Guarantor's investment in the Company and/or
matters related to the loan which has been guaranteed by Guarantor (the
"Purpose")) any confidential information obtained from the Company pursuant to
the terms of this Agreement, unless such confidential information (a) is known
or becomes known to the public in general (other than as a result of a breach of
this Section 7 by Guarantor or the Representative), (b) is or has been
independently developed or conceived by Guarantor or the Representative without
use of the Company's confidential information, or (c) is or has been made known
or disclosed to Guarantor or the Representative by a third party without a
breach of any obligation of confidentiality such third party may have to the
Company; provided, however, that Guarantor or the Representative may disclose
confidential information (i) to Guarantor's attorneys, accountants, consultants,
and other professionals to the extent necessary to obtain their services in
connection with the Purpose; (ii) to any prospective purchaser of any of the
Company's securities or indebtedness from Guarantor or Guarantor's obligations
to the Bank in connection with the Guaranty, if such prospective purchaser
agrees to be bound by the provisions of this Section 7; (iii) to any existing or
prospective partner or member of Guarantor's in the ordinary course of business,
provided that Guarantor informs such person that such information is
confidential and Guarantor directs such person to maintain the confidentiality
of such information; or (iv) as may otherwise be required by law, provided that
Guarantor promptly notifies the Company of such disclosure and takes reasonable
steps to minimize the extent of any such required disclosure.

8.                  Expenses.  Each party shall pay its own fees and expenses in
connection with the execution of this Agreement; provided, however, that the
Company shall reimburse all out-of-pocket fees and expenses incurred by
Guarantor in connection with this Agreement, the Stock Purchase Agreement and
Guarantor executing the guaranty in connection with the Loan Facility, as well
as the fees of legal counsel to Guarantor in connection herewith and therewith
(the "Fee Reimbursement"), such payment to be delivered to Guarantor's legal
counsel on the Effective Date.  Without limiting the generality of the
foregoing, the Company shall, in addition to the Fee Reimbursement, pay any
out-of-pocket costs and expenses incurred by Guarantor in connection with, or
related to, any SEC filings which Guarantor may be required to file in
connection with this Agreement, the Loan Agreement, the Loan Facility or any
related agreements.

9.                  Indemnification. The Company agrees to indemnify, defend and
hold Guarantor and its directors, officers, employees, partners, agents,
attorneys, or any other person affiliated with or representing Guarantor (each,
an "Indemnified Person") harmless against (i) all obligations, demands, claims,
and liabilities (collectively,  "Claims") claimed or asserted by any other party
in connection with the transactions contemplated by this Agreement, the Stock
Purchase Agreement and Guarantor providing the guarantee to the Bank in
connection with the Loan Facility; and (ii) all losses or expenses (including
any expenses incurred by Guarantor) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions

-9-

--------------------------------------------------------------------------------


between Guarantor and the Company (including reasonable attorneys' fees and
expenses) or Guarantor and the Bank (including reasonable attorneys' fees and
expenses), except for Claims and/or losses directly caused by such Indemnified
Person's gross negligence or willful misconduct. This Section 9 shall survive
until all statutes of limitation with respect to the Claims, losses, and
expenses for which indemnity is given shall have run.

10.              Further Assurances.  If Guarantor delivers to the Bank a Notice
of Intent to Purchase (as defined in the Guaranty), then the Company shall,
without further consideration, execute and deliver such other instruments of
conveyance, assignment, transfer and assumption, and take such other actions, as
the Bank and/or Guarantor may reasonably request to effectuate the assignment of
the Loan Agreement and any and all related documents to Guarantor and to
otherwise effect the purchase option set forth in Section 2 of the Guaranty.  In
addition, if and to the extent the Bank has arranged for any letters of credit
for the Company with the Bank prior to the exercise of the purchase option set
forth in Section 2 of the Guaranty, the Company shall either, at Guarantor's
election, provide for any cash collateral required by the Bank in connection
therewith, or immediately reimburse Guarantor for any cash collateral which
Guarantor is required to provide to the Bank in connection therewith.

11.              Termination.  The rights described herein shall terminate upon
the earliest to occur of (a) at such time as there are no amounts under the Loan
Facility which remain outstanding, or otherwise available to the Company
thereunder; or (b) the consummation of a merger or consolidation where the
holders of a majority of the Company's outstanding voting securities as of
immediately prior to the closing of such transaction do not hold a majority of
the voting securities of the surviving entity as of immediately following the
closing of such transaction that is effected (i) for independent business
reasons unrelated to extinguishing such rights; and (ii) for purposes other than
(A) the reincorporation of the Company in a different state; or (B) the
formation of a holding company that will be owned exclusively by the Company's
stockholders and will hold all of the outstanding shares of capital stock of the
Company's successor.  In addition, the Company hereby acknowledges and agrees
that the Guarantor may terminate the Guaranty, without any liability to the
Company, at any time on or after the first anniversary of the Effective Date. 
This Section 11, and the terms and conditions set forth in Sections 2(a), 7, 8
and 9 will survive any such termination.

12.              Notices. Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service, or electronic mail, or
forty-eight (48) hours after being deposited in the U.S. mail as certified or
registered mail with postage prepaid, if such notice is addressed to, in the
case of Guarantor, to 4445 Eastgate Mall, Suite 200, San Diego, CA 92121, Attn:
Taner Halicioglu, Email: taner@keshif.com, with a copy to DLA Piper LLP (US),
4365 Executive Drive, Suite 1100, San Diego, CA 92121, Attn: Randy Socol, Email:
randy.socol@dlapiper.com, or in the case of the Company, at the Company's
address or email address as set forth in the Loan Agreement.

13.              Miscellaneous.  This Agreement shall be binding upon the
Company, its successors and assigns and shall be construed and interpreted under
the laws of the State of California.  This Agreement and the terms and
conditions hereof may only be amended or waived with the prior written consent
of the Company and Guarantor.

-10-

--------------------------------------------------------------------------------


IN WITNESS HEREOF, the undersigned parties have entered into this Agreement as
of the date first set forth above.

KESHIF VENTURES, LLC   ENVISION SOLAR INTERNATIONAL, INC.      
By: /s/ Taner Halicioglu
 
By: /s/ Desmond Wheatley
      Name: Taner Halicioglu  
Name: Desmond Wheatley
      Title: Manager  
Title: Chief Executive Officer

 

-11-

--------------------------------------------------------------------------------